DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the area of the blue sub-pixel is at least six times the area of the larger of the red sub-pixel and the green sub-pixel” (of claim 7) and “wherein the area of the blue sub-pixel is at least eight times the area of the larger of the red sub-pixel and the green sub-pixel” (of claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).
Regarding claims 1 and 19, the Applicant's original disclosure fails to enable the subject matter of claims 1 and 19 where "the display panel has fewer than three data lines per pixel and the display contains only three colors of subpixels.” The Applicant provides no description in the specification or drawings as to fewer than three data lines per pixel. Further one having ordinary skill in the art would not know how to configure a display device having fewer than three data lines per subpixels (which would also include the possibility of zero data lines). As drawings show working examples of the Applicant’s invention, the original disclosure has no working examples of the Applicant's intended invention. Specifically, as Fig. 3 shows what the Applicant identifies as a pixel and Fig. 6 shows the data lines present, the Applicant’s drawings only show where three data lines (Items 602, 610 and 620, respectively) are present in a pixel (Item 310). While the Applicant does state in the specification that “the display panel including fewer than three data lines per pixel” in Paragraph 0018 of the specification, the Applicant fails to provide direction or disclose fewer than three data lines per pixel such that one having ordinary skill in the art would not necessarily know to form the currently claimed structure. Further, one having ordinary skill in the art would have to conduct undue experimentation to figure out how to incorporate fewer than three data lines per pixel, if it can be done at all. Therefore, there is insufficient information in the original disclosure to enable the Applicant's claimed invention. The Applicant should consider amending claims 1 and 19 to remove the subject matter that is not enabled. While the Examiner cannot examine the unenabled claims (i.e. claims 1-20 as written in the current claim set), for purposes of compact prosecution the Examiner interprets the language of claim 1 to be “wherein the display panel has three data lines per pixel and the display contains only three colors of sub-pixels.” such that the claims can be examined as this is the Examiner’s best understanding of the Applicant’s invention from the Applicant’s drawings and written description. 
Claims 2-18 and 20 are rejected under 35 USC 112(a) as they depend from and include all of the limitations of independent claims 1 and 19 respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, claims 1 and 19 recite “a plurality of data lines to provide display data to the plurality of pixels”. However, the language is functional in nature and does not recite any specific structure such that one having ordinary skill in the art would understand what constitutes a data line. Further, the language is unclear as to whether the data line is any data line or a data line that is specific to a single pixel. For example, a data line for purposes of determining the number of data lines in a pixel may be considered a) the number of active data lines that supply a pixel with data or b) any data line that runs through the pixel which may include either data lines that supply the pixel with data or data lines that supply other pixels with data. Appropriate correction should be made such that the language is clarified. However, for purposes of compact prosecution, the Examiner interprets the language of “data line” to be any data line that supplies data to a specific pixel such that in the limitation “wherein the display panel has three data lines per pixel” (See Examiner’s interpretation under 35 USC 112(a) above), the number of data lines considered for each pixel will be the pixels that supply data to the specific pixel and not other data lines that run through the pixel which may supply data to another pixel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hack et al. (US 2016/0218150) hereinafter “Hack”.
   Regarding claim 1, Figs. 39 and 40 of Hack teaches a full-color organic light emitting diode (OLED) display panel (Paragraph 0018) comprising: a plurality of pixels (See Picture 1 below), each pixel comprising a plurality of sub-pixels (Items R, Y and B) including a first sub-pixel (Item R), a second sub-pixel (Item Y) and a blue sub-pixel (Item B), wherein each blue sub-pixel (Item B) is shared among more than one pixel of the plurality of pixels; and a plurality of data lines to provide display data to the plurality of pixels; wherein the display panel has three data lines per pixel (Items RnGn-3, Yn and Bn-1) (See interpretation of the claim language in the 112(a) rejection of claim 1 above) and the display contains only three colors of sub-pixels.
While Fig. 39 of Hack teaches where each sub-pixel has either of a red sub-pixel and a green sub-pixel, Fig. 39 of Hack does not teach where each pixel includes a red sub-pixel and a green sub-pixel. 
However, Paragraph 0147 and Fig. 6 of Hack teaches where a configuration uses three sub-pixels, red, green and blue (Paragraph 0125), while utilizing only blue and yellow emissive layers, where each pixel includes a red sub-pixel, a green sub-pixel and a blue sub-pixel.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each pixel in the structure shown in Fig. 39 of Hack include a red sub-pixel, a green sub-pixel and a blue sub-pixel (i.e. place a color filter over the yellow sub-pixel in each pixel such that the sub-pixel emits red or green, respectively as suggested by Paragraph 0125 of Hack) because this configuration is known to be used in a full color display to display an image (Hack Paragraph 0125) and this configuration relies on fewer sub-pixels (RGB vs RGBY) to achieve the full color display (Hack Paragraph 0122).  

    PNG
    media_image1.png
    412
    443
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Hack Fig. 39)
Regarding claim 2, Figs. 39 and 40 of Hack further teaches where each blue sub-pixel (Item B) is shared among at least two pixels.
Regarding claim 3, Figs. 39 and 40 of Hack further teaches where each blue sub-pixel (Item B) is shared among at least four pixels.
Regarding claim 4, Figs. 39 and 40 of Hack further teaches where the area of the blue sub-pixel (Item B) is at least 1.5 times the area of the larger of the red-sub pixel and the green sub-pixel (Item G).
Regarding claim 5, Figs. 39 and 40 of Hack further teaches where the area of the blue sub-pixel (Item B) is at least twice the area of the larger of the red-sub pixel and the green sub-pixel (Item G).
Regarding claim 6, Figs. 39 and 40 of H
ack further teaches where the area of the blue sub-pixel (Item B) is at least four times the area of the larger of the red-sub pixel and the green sub-pixel (Item G).
Regarding claim 7, Figs. 39 and 40 of Hack further teaches where the area of the blue sub-pixel (Item B) is at least six times the area of the larger of the red-sub pixel and the green sub-pixel (Item G).
Regarding claim 8, Figs. 39 and 40 of Hack further teaches where the area of the blue sub-pixel (Item B) is at least eight times the area of the larger of the red-sub pixel and the green sub-pixel (Item G).
Regarding claim 9, Figs. 39 and 40 of Hack further teaches where a distance from one blue sub-pixel (Item B) to the next blue sub-pixel (Item B) is greater than the total distance across each pixel, measured across the panel and parallel either to a scan line or a data line of the display panel.
Regarding claim 10, Figs. 1 and 2 of Hack further teach wherein the blue sub-pixel has a stacked structure (See also Paragraph 0111).
Regarding claim 11, Figs. 1 and 2 of Hack further teach where at least one of the red sub-pixel (Item R) and the green sub-pixel (Item G) has a stacked structure (See also Paragraph 0111).
Regarding claim 12, Figs. 1 and 2 of Hack further teach where at least one of the red sub-pixel (Item R) and the green sub-pixel (Item G) has a stacked structure (See also Paragraph 0111).
Regarding claim 13, Hack further teaches wherein each pixel in the display panel is capable of rendering white (Paragraph 0147).
Regarding claim 14, while Figs. 39 and 40 of Hack teaches where the blue sub-pixels are staggered relative to a line parallel to an edge of the display panel, Figs. 39 and 40 of Hack do not teach where blue sub-pixels in the display panel are aligned in columns parallel to an edge of the display panel.
Figs. 42A and 42B of Hack teach where an alignment of the blue subpixels (Items B) relative to a line parallel to an edge of the display panel may be staggered (Fig. 42A) or in columns (Fig. 42B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have blue sub-pixels in the display panel aligned in columns parallel to an edge of the display panel because this configuration allows for more efficient deposition of organic vapor jet printing (Hack Paragraph 0192).
Regarding claim 15, Figs. 39 and 40 of Hack further teaches where blue sub-pixels (Items B) in the display panel are staggered relative to a line parallel to an edge of the display panel. 
Regarding claim 18, the process limitation of “wherein the display panel is fabricated using a technique that requires no more than three depositions of different colors of emissive materials” found in product claim 18 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 18 does not require the display panel is fabricated using a technique that requires no more than three depositions of different colors of emissive materials.  However, Hack further teaches that the display panel is fabricated using a technique that requires no more than three depositions of different colors of emissive materials (Paragraph 0025).
Regarding claim 19, Figs. 39 and 40 of Hack teaches a consumer electronic device (Paragraph 0104) comprising: a full-color organic light emitting diode (OLED) display panel (Paragraph 0018) comprising: a plurality of pixels (See Picture 1 above), each pixel comprising a plurality of sub-pixels (Items R, Y and B) including a first sub-pixel (Item R), a second sub-pixel (Item Y) and a blue sub-pixel (Item B), wherein each blue sub-pixel (Item B) is shared among more than one pixel of the plurality of pixels; and a plurality of data lines to provide display data to the plurality of pixels; wherein the display panel has three data lines per pixel (Items RnGn-3, Yn and Bn-1) (See interpretation of the claim language in the 112(a) rejection of claim 1 above) and the display contains only three colors of sub-pixels.
While Fig. 39 of Hack teaches where each sub-pixel has either of a red sub-pixel and a green sub-pixel, Fig. 39 of Hack does not teach where each pixel includes a red sub-pixel and a green sub-pixel. 
However, Paragraph 0147 and Fig. 6 of Hack teaches where a configuration uses three sub-pixels, red, green and blue (Paragraph 0125), while utilizing only blue and yellow emissive layers, where each pixel includes a red sub-pixel, a green sub-pixel and a blue sub-pixel.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each pixel in the structure shown in Fig. 39 of Hack include a red sub-pixel, a green sub-pixel and a blue sub-pixel (i.e. place a color filter over the yellow sub-pixel in each pixel such that the sub-pixel emits red or green, respectively as suggested by Paragraph 0125 of Hack) because this configuration is known to be used in a full color display to display an image (Hack Paragraph 0125) and this configuration relies on fewer sub-pixels (RGB vs RGBY) to achieve the full color display (Hack Paragraph 0122).  
Regarding claim 20, Hack further teaches where the consumer product is a flat panel display (Paragraph 0104).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hack et al. (US 2016/0218150) hereinafter “Hack” in view of Chaji (US 2013/0285537) hereinafter “Chaji”.
Regarding claim 16, Hack teaches all of the elements of the claimed invention as stated above.
Hack does not explicitly teach where the panel further comprises power lines for blue sub-pixels in the display that are separate from power lines for other colors of sub-pixels in the display.
Chaji teaches where  blue pixels (Items B6/B7) are driven via driving terminals that are separately programmed and driven (Paragraph 0075). 
It would have been obvious to one having ordinary skill in the art to have the display panel of Hack further comprise power lines for blue sub-pixels in the display that are separate from power lines for other colors of sub-pixels in the display because it causes the blue emissive layer to emit light according to independently determined luminance values (Chaji Paragraph 0075).
Regarding claim 17, Hack teaches all of the elements of the claimed invention as stated above.
Figs. 1 and 2 of Hack further teaches where at least some sub-pixels in the display panel comprise a stack structure (See also Paragraph 0111).  
Hack does not explicitly teach where the panel further comprises power lines for the stacked sub-pixels in the display that are separate from power lines for sub-pixels in the display having single junction emissive layers.
Chaji teaches where blue pixels (Items B6/B7) are driven via driving terminals that are separately programmed and driven (Paragraph 0075). 
It would have been obvious to one having ordinary skill in the art to have the display panel of Hack further comprise power lines for the stacked sub-pixels in the display that are separate from power lines for sub-pixels in the display having single junction emissive layers because it causes the blue emissive layer to emit light according to independently determined luminance values (Chaji Paragraph 0075).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891